J-S30016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COURTNEY PERRY                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JASON PERRY                                :
                                               :
                       Appellant               :   No. 1652 WDA 2019

                Appeal from the Order Entered October 11, 2019
      In the Court of Common Pleas of Butler County Domestic Relations at
                        No(s): Docket Number: 35445,
                             PACSES #650113082


BEFORE:      MURRAY, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY McLAUGHLIN, J.:                         FILED OCTOBER 07, 2020

        Jason Perry appeals from the order finding him in contempt of court and

sentencing him to six months’ house arrest. He argues the trial court erred in

finding that he had the ability to pay the court-ordered support, that he was

in contempt for willfully violating the order to pay support, and that he had

the present ability to pay a purge amount of $500. We affirm.

        In July 2010, a New Jersey court ordered that Perry pay child support,

effective May 2010. In 2013, the order was registered in Butler County,

Pennsylvania. In June 2018, the court issued the most recent support order,

which required Perry to pay $515.67 per month, plus $39.00 per month in

arrears. There have been numerous petitions for contempt, and, in October

2019, Perry owed $52,610.48 in support. In August 2019, the Butler County
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S30016-20



Domestic Relations Section (“Domestic Relations”) filed another Petition for

Contempt. The court scheduled a hearing for September 12, 2019. After Perry

did not appear, the court issued a bench warrant, and Perry was apprehended

on the warrant.

      In October 2019, the court held a hearing on the Petition. Domestic

Relations explained that the Veterans Administration (“VA”) had informed it

that Perry had not been cooperating with its compensated work therapy

program and had not taken advantage of its vocational support program. N.T.,

10/11/19, at 3. Further, Perry had not responded to an enforcement letter

sent by Domestic Relations.

      Perry testified that he suffered “from multiple service connected

conditions, both physical and neurological.” Id. at 5. He has narcolepsy,

chronic pain, and fatigue, which are related to Gulf War Syndrome. Id. He

testified that he was working with the VA and had “beg[u]n to make some

progress in establishing these issues and changing [his] financial terms and

situation.” Id. He had a follow-up doctor appointment in the beginning of

October, but missed it, and he also missed an appointment to update his

paperwork. Id. He said he has been working with the VA regarding his

disability for eight years. Id. In the past, he had completed a physician

verification form for Domestic Relations. Id. at 6.

      Perry testified that he hoped his disability was not permanent, but that

“it has been long lasting.” Id. at 7. He had diagnostic discrepancies, and

“hope[d] that at some point there would be appropriate treatment.” Id. He

                                     -2-
J-S30016-20



stated he is behind in his support payments because he is unable to work due

to his disability. Id. He stated he would be able to provide a physician

verification form after his appointment with his physician. Id. at 7-8. He

testified that he did not complete the work therapy program, stating that he

“had some days of illness,” and that he was told by the person who oversaw

the program that they would review his situation and “possibly assign” him to

a new work assignment and refer him to vocational rehabilitation. Id. at 8.

      On cross examination, Perry testified that he was asked to leave the

VA’s vocational support program and the compensated work therapy program.

Id. at 12. Further, his claim for social security was denied, and he did not

appeal the denial. Id. at 16. He testified he was working with the VA and

planned on re-filing for social security benefits. Id.

      The court found Perry in contempt. Id. at 17. It sentenced him to 180

days’ incarceration, but allowed the sentence to be served on house arrest

with electronic monitoring. Id. Perry was allowed to leave his residence only

for documented medical appointments or to seek employment. Id. The court

further ordered that Perry could pay $500 to purge the contempt. The court

provided the following reasoning for its sentence:

         [The court has] afforded to [Perry] every opportunity to take
         appropriate legal action with the state of New Jersey which
         has eventually been dismissed. [It has] worked with [Perry]
         . . . in allowing [him] to proceed with Social Security . . . .

         [The] Social Security Administration has dismissed, and
         [Perry had] not filed a timely appeal. And [the court]
         attempted to work with [Perry] through the Veterans
         Administration to either receive appropriate treatment or to

                                      -3-
J-S30016-20


         participate in the work program, and [Perry has] been
         dismissed from their programs.

         So the [c]ourt finds no alternative but a Sentence of
         Contempt since [Perry] failed to comply with any of th[e
         c]ourt’s previous orders. Inasmuch as incarceration may not
         be completely appropriate, . . . [the court] allow[ed] . . .
         [h]ouse arrest so that [Perry could] again attempt to do the
         various conditions which would be necessary, which is to
         either provide documented medical forms that [he is] not
         capable of working, or to participate in any type of a
         program to seek gainful employment.

         And a further condition is that [Perry] will be drug tested.
         [Perry is] only permitted to take drugs as prescribed by a
         licensed practitioner and – or medications as prescribed by
         a license practitioner. [Perry is] not permitted to consume
         alcohol while on House Arrest. And [Perry is] entitled to
         receive credit for time served from [his] date of arrest on
         this Bench Warrant until today.

Id. at 18-19.

      Perry filed a timely notice of appeal. He raises the following issues:

         A. Did the trial court err in finding Appellant had the financial
         ability to pay his court-ordered support?

         B. Did the trial court err in finding Appellant in contempt for
         willfully violating the order to pay support?

         C. Did the trial court err in finding that Appellant had,
         beyond a reasonable doubt based on the totality of the
         evidence before it, the present ability to pay a purge of $500
         to avoid six months of house arrest?

Perry’s Br. at 4.

      We review an order holding a party in contempt for an abuse of

discretion. Hyle v. Hyle, 868 A.2d 601, 604 (Pa.Super. 2005). A “court

abuses its discretion if it misapplies the law or exercises its discretion in a

manner lacking reason.” Id.



                                       -4-
J-S30016-20



      “The purpose of a civil contempt order is to coerce the contemnor to

comply with a court order.” Id. Punishment for contempt in support actions is

governed by 23 Pa.C.S.A. § 4345, which provides that:

         (a) General rule.—A person who willfully fails to comply with
         any order under this chapter, except an order subject to
         section 4344 (relating to contempt for failure of obligor to
         appear), may, as prescribed by general rule, be adjudged in
         contempt. Contempt shall be punishable by any one or more
         of the following:

            (1) Imprisonment for a period not to exceed six
            months.

            (2) A fine not to exceed $1,000.

            (3) Probation for a period not to exceed one year.

         (b) Condition for release.—An order committing a defendant
         to jail under this section shall specify the condition the
         fulfillment of which will result in the release of the obligor.

23 Pa.C.S.A. § 4345.

      To support a finding of civil contempt, “the complaining party must

show, by a preponderance of the evidence, that a party violated a court order.”

Hyle, 868 A.2d at 604. “The alleged contemnor may then present evidence

that he has the present inability to comply and make up the arrears.” Id. If

the alleged contemnor presents evidence that he is presently unable to

comply, the court “in imposing coercive imprisonment for civil contempt,

should set conditions for purging the contempt and effecting release from

imprisonment with which it is convinced beyond a reasonable doubt, from the

totality of the evidence before it, the contemnor has the present ability to




                                      -5-
J-S30016-20



comply.” Id. at 604-05 (quoting Barrett v. Barrett, 368 A.2d 616, 621 (Pa.

1977)) (emphasis omitted).

      Perry first argues the court erred in finding he had the ability to pay

court-ordered support. He argues that the hearing focused on Perry’s

disabilities and inability to work. He maintains Domestic Relations did not

present evidence that Perry had income or assets. He maintains that, even if

the trial court found his testimony regarding a lack of income not credible, it

had no evidence on which to base a finding that he had the ability to make

payments. He further notes that the court granted him in forma pauperis

status, which shows he “had very little money.” Perry’s Br. at 12.

      The trial court concluded:

         At the Contempt Hearing, held on October 11, 2019, [Perry]
         presented no evidence indicating he is unable to pay his
         court ordered support at this time. [Perry] was aware that
         his Physician Verification Form on file with Domestic
         Relations had expired, and although [Perry] was provided
         an opportunity to present a current Physician Verification
         Form, he failed to do so. Additionally, [Perry] indicated his
         Social Security claim was denied. Due to the fact that
         [Perry] did not present evidence that he has the present
         inability to comply with the support order, the Court was
         compelled to find [Perry] was in contempt of the support
         order.

Trial Court Opinion, filed Dec. 12, 2019, at 3 (citations to record omitted)

(“1925(a) Op.”).

      The court did not abuse its discretion. Perry makes no claim that he has

complied with the order. Therefore, because he did not comply with the order,

he had the burden to establish that he had the present inability to pay. Hyle,


                                     -6-
J-S30016-20



868 A.2d at 604. Perry failed to provide a current physician verification form,

and his social security claim had been denied. Further, he did not complete

the work search programs available to him.

      Perry next claims the trial court erred in finding him in contempt for

willfully violating the order to pay support. He claims he participated in two

work search programs, which “demonstrated effort to comply with the order.”

Perry’s Br. at 13. He further notes that he had previously provided physician

verification forms showing the state of his disability. He claims that the record

does not support a finding that he has the present capacity to obtain

employment.

      The trial court concluded:

         A support order dated July 13, 2010, and effective May 20,
         [2010], was entered in the State of New Jersey. On June 4,
         2018, an order of support was entered directing [Perry] to
         pay the sum of $515.67 per month plus $39.00 per month
         in arrears. At the time a Bench Warrant was issued on
         September 17, 2019, [Perry] owed support arrearages in
         the amount of $52,094.81, and had failed to appear for
         three (3) hearings relating to this case. In previous Orders
         of [the c]ourt, [Perry] was given an opportunity through the
         Veterans Administration to either receive appropriate
         treatment or to participate in the work program. However,
         [Perry] was dismissed from the Veterans Administration
         programs due to noncompliance with the requirements of
         the programs. For these reasons, it is [the c]ourt’s position
         that [Perry] willfully violated the support order.

1925(a) Op. at 3-4 (citations to record omitted).




                                      -7-
J-S30016-20



      The court did not abuse its discretion in finding Perry’s non-payment of

support was willful. Perry failed to provide documentation establishing an

inability to work, and failed to participate in the work search programs.

      Perry further claims the court erred in finding he has the present ability

to purge the contempt by paying $500. He claims the hearing established

“[h]is lack of money, lack of employment, and lack of employability all

indicated his destitute state financially.” Perry’s Br. at 15. He notes he was

not questioned about how much money he currently had, and that the

petitioner did not prove he had the current ability to pay. He notes that

although the trial court in its 1925(a) opinion stated that Perry could purge

the contempt by providing medical documentation, such a condition was not

mentioned elsewhere.

      The trial court concluded:

         The Contempt Order was fashioned in a manner so as to
         coerce [Perry] to comply with the Support Order. There was
         no intent to be punitive by imposing house arrest. House
         arrest was an appropriate sanction for civil contempt and is
         minimally invasive. Previous Contempt Orders imposing
         probation were unsuccessful to convince [Perry] to abide by
         set requirements. Through past Orders, [the c]ourt gave
         [Perry] the opportunity to participate in [the VA’s]
         programs. Unfortunately, [Perry] failed to take full
         advantage of the opportunities presented in these
         programs. The next step was to provide further incentive for
         compliance through house arrest to rehabilitate [Perry]. If
         [Perry] followed the directives of [the c]ourt he could easily
         have met the requirements for purge.

         The [c]ourt permitted [Perry] to serve his sentence on
         house arrest so that [Perry] could again attempt to either
         provide documented medical forms stating that he is not


                                     -8-
J-S30016-20


        capable of working, or to participate in any type of a
        program to seek gainful employment. [Perry’s] ability to
        work was not taken away by the imposition of house arrest.
        Based on the totality of the evidence, [the c]ourt found that
        [Perry] had the present ability to pay a nominal purge fee
        of $500.00. [Perry] was able to purge the contempt and
        avoid the sentence by providing medical documentation of
        inability to work or by paying the purge amount of $500.00.
        It is [the c]ourt’s position that the purge conditions set forth
        were appropriate and attainable.

1925(a) Op. at 4-5.

     The court did not abuse its discretion. The court fashioned a sentenced

that allowed Perry to continue to seek employment, which would provide him

with the ability to pay the $500. Further, at both the hearing and in the

1925(a) opinion, the court stated that Perry could obtain the necessary

medical documents while on house arrest.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2020




                                     -9-